Citation Nr: 0314296	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  99-07 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to non-service connected death pension 
benefits.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served in the Recognized Guerrilla Service from 
June 1945 to February 1946 and in New (non-Regular) 
Philippine Scouts from March 1946 to April 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Manila, the Republic of the Philippines.  This matter was 
previously before the Board in November 2002, at which time, 
the Board remanded the appeal to the RO to afford the 
appellant a travel Board hearing.  Review of the file 
indicates that the appellant submitted a written withdrawal 
of her hearing request in May 2003 and requested that the 
Board consider her appeal on the evidence of record.  
Accordingly, this matter is now properly before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  Service department documents show that the veteran had 
active service in the Recognized Guerrilla Service from June 
1945 to February 1946 and in non-Regular or New Philippine 
Scouts from March 1946 to April 1949.

3.  The veteran died in January 1994 at 77 years of age; the 
Certificate of Death lists respiratory failure as cause of 
death.

4.  Service connection was not in effect for any disability 
during the veteran's lifetime. 

5.  The medical evidence does not demonstrate that the 
veteran had a respiratory disorder at the time of his death, 
which was causally or etiologically related to the veteran's 
military service.

6.  The probative evidence of record does not show that any 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.


CONCLUSIONS OF LAW

1.  The veteran does not have qualifying service for VA 
nonservice connected pension benefits.  38 U.S.C.A. § 107 
(West 2002); 38 C.F.R. § 3.8 (2002).

2.  A DIC benefit pursuant to the provisions of 38 U.S.C.A. § 
1318 is not established.  38 U.S.C.A. §§ 1318, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. 
§§ 3.22, 20.1106 (2002).  

3.  The illness or injury that caused the veteran's death was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits.  It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute has been complied with during the course of the 
current appeal.  Specifically, the Board finds that the 
letters dated in March and April 2001 satisfy the requirement 
at § 5103A of the VCAA in that they clearly notified the 
appellant of the evidence necessary to substantiate a claim 
for service connection for cause of death.  The Statement of 
the Case (SOC) and Supplemental SOC, both dated in July 2002, 
specifically notified the appellant of why the evidence of 
record failed to substantiate her claim.  The appellant was 
afforded the opportunity to present evidence, including the 
scheduling of a travel Board hearing.  She did not indicate 
the existence of any outstanding Federal government record or 
any other records that could substantiate her claims that 
have not been associated with the file.  The letter dated in 
March 2001 also advised the appellant of how responsibilities 
in developing the record are divided.  Accordingly, the 
notice requirement regarding division of responsibilities is 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Since the RO has provided all required notice and assistance 
to the appellant, the Board finds that there is no prejudice 
in proceeding with the claim at this time.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


Entitlement to a Nonservice Connected Death Pension

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

All enlistments and re-enlistments of Philippine Scouts in 
the Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period.  38 C.F.R. § 3.8 (b) (2002).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces except benefits under- 

(1) contracts of National Service Life 
Insurance entered into before February 
18, 1946;

(2) chapter 10 of title 37; and

(3) chapters 11, 13 (except section 412 
(a)), and 23 of title 38.

38 U.S.C.A. § 107 (a) (West. 2002).

Service in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any of the laws administered by the 
Secretary except of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces except benefits under-

(1) with respect to contracts of National 
Service Life Insurance entered into 
before May 27, 1946; under section 620 or 
621 of the National Service Life 
Insurance Act of 1940; or, under section 
1922 of title 38; and

(2) chapters 11, 13 (except section 1312 
(a)) of title 38.

38 U.S.C.A. § 107 (a) (West. 2002).

A certificate of discharge from the Philippine Army, 
Commonwealth of the Philippines, indicates that the veteran 
was in good physical condition at the time of discharge and 
that he received an honorable discharge.

The Adjutant General of the U.S. Army on behalf of the 
service department verified in December 1973 that the veteran 
had active service in the Recognized Guerrilla Services from 
June 1945 to February 1946 and he did not have prisoner of 
war status at any time.

The Enlisted Record and Report of Separation Form, a War 
Department Adjutant General (WG AGO) form, indicates that the 
veteran served from March 1946 to April 1949 as non-regular 
Philippine Scout.

The Board notes initially that pension for nonservice-
connected death is governed by chapter 15 under title 38 of 
the United States Code.  Service department records establish 
that the veteran served in the Recognized Guerrilla Services 
and as a non-regular or New Philippine Scout.  As such, the 
veteran did not have active service for the purpose of 
establishing eligibility for a nonservice connected 
disability or death pension.  Service department findings as 
to the facts of service with the U.S. Armed Forces are made 
binding upon VA for purposes of establishing entitlement to 
benefits.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that appellant does not meet the basic eligibility 
requirements for VA nonservice connected death pension 
benefits.  Thus, the appellant's claim lacks legal 
entitlement under the applicable provisions.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in a case where the law is dispositive, the claim should 
be denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).


Entitlement to Dependency and Indemnity Compensation

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2002).  

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereafter, the Court) found that a 
surviving spouse can attempt to demonstrate that the veteran 
hypothetically would have been entitled to a different 
decision on a service-connected-related issue, based on 
evidence in the claims folder or in VA custody prior to the 
veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).  

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (hereafter, 
the Federal Circuit) held that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 
38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 
38 C.F.R. § 20.1106, does permit "hypothetical 
entitlement." 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarify VA's earlier interpretation of the statute.  260 F.3d 
at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, the 
Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical"claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict 
with respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  
Id.  The Federal Circuit remanded the case for VA to 
undertake expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical"determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening/"hypothetical entitlement" claims.  
Id. at 1379-80.  

In this case, the appellant seeks to establish a hypothetical 
entitlement case, presumably based on total disability from 
pulmonary tuberculosis.  The Board finds that the criteria 
for DIC under the provisions of 38 U.S.C.A. § 1318 are not 
met on the basis of total disability from pulmonary 
tuberculosis or any other disability.  The pivotal question 
in resolving this issue is whether the veteran was service 
connected for a disability or disabilities either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  A review of the record 
clearly shows that the veteran was not service connected for 
any disability during his lifetime.  Therefore, the veteran 
is not a "deceased veteran" for purposes of applying 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  Under these 
circumstances, the appellant's claim must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995). 


Entitlement to Service Connection for Cause of Death

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 
2002); 38 C.F.R. § 3.303 (2002).  

In order to show a chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If not shown during service, service connection may be 
granted for tuberculosis if shown disabling to a compensable 
degree within the first three years post service.  
38 U.S.C.A. § 1101, 1112, 1113 (West 2002);  38 C.F.R. §§ 
3.307, 3.309 (2002).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of a service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a) (2002).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2002).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2002).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c); Lathan v. Brown, 7 Vet. 
App. 359 (1995).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connected claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Globate v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

Service medical records indicate that the veteran underwent a 
physical examination in February 1947.  The examination 
report reflects that the clinical evaluation of the veteran's 
lungs was normal and a chest X-ray that was taken was 
interpreted to be negative.  Service medical records also 
disclose that the veteran signed an Affidavit for Philippine 
Army Personnel in February 1946.  He asserted under oath that 
he had incurred no wounds or illnesses from December 8, 1941, 
to the date of return to military control.  A Summary Court 
Officer witnessed the veteran's oath and signature on the 
affidavit.

A certificate of discharge from the Philippine Army, 
Commonwealth of the Philippines, dated in February 1946, 
indicates that the veteran was in good physical condition at 
the time of discharge and that he received an honorable 
discharge.

A Discharge Summary from V.M. Hospital shows that the veteran 
was hospitalized in December 1973 with complaints of chest 
pain.  On admission, the veteran was fairly developed and 
nourished, conscious, coherent and afebrile.  He was not in 
distress.  His lungs had fairly audible breath sounds with no 
rales.  Sputum exam was negative for acid-fast bacilli.  
Chest X-ray of the right lung was interpreted to show 
"fibronodular" densities from apex down to the second 
anterior rib and streaked densities at the second "AIS."  
The pertinent diagnosis was pulmonary tuberculosis, minimal, 
activity undetermined.  The summary discloses that the 
present illness began approximately eight months prior to 
admission as chest and back pains.

In this case, the Certificate of Death, issued by the Office 
of Civil Registrar, San Fernando, La Union, Republic of the 
Philippines, reflects that the veteran died in January 1994 
at 77 years of age.  The certificate lists respiratory 
failure as the sole cause of death.  

The appellant asserts that the veteran had pulmonary 
tuberculosis five years before his discharge from service and 
was treated for pulmonary tuberculosis by L.A., M.D. from 
1949, but his records are unavailable.  Absent clinical 
records evidencing a diagnosis, the appellant's assertion is 
viewed as lay testimony of a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In claims regarding 
service connection, the resolution of issues that involve 
medical knowledge, such as diagnosis of disability and 
determination of medical etiology, require professional 
evidence.   See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) "a layperson is generally not capable of opining on 
matters requiring medical knowledge", aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In addition to the appellant's assertion 
being considered not competent, the remainder of the record 
directly contradicts her assertion.  A review of the record 
in this case discloses that the veteran was in good health 
when he separated from the Philippine Army in February 1946 
and he denied having any illness or wounds from December 1941 
to February 1946.  There is no record of complaint or 
treatment from his first discharge until 1973, when he was 
hospitalized for chest pains.  Hospital records clearly 
identify the 1973 admission as his first and indicate that 
his pulmonary tuberculosis started only eight months before 
he was admitted.  Thus, the first competent evidence of a 
diagnosis of pulmonary tuberculosis did not occur until over 
23 years after he finally separated from service.  In light 
of the absence of complaint in service and the lengthy gap 
between service and a diagnosis of pulmonary tuberculosis, 
the Board finds that the evidence does not demonstrate any 
connection between service, nor can a connection be presumed.  
As the evidence against the appellant's claim is 
overwhelmingly, the doctrine of reasonable doubt has no 
application in this case.

Finally, the Board reiterates that the veteran was not 
service connected for any disability during his lifetime.  
Accordingly, he is not entitled to service connection for 
cause of death because there is no service-connected 
disability with which, to demonstrate a medical nexus as a 
principal or contributory cause of the veteran's death.  


ORDER

Service connection for cause of death is denied.



Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318 is denied.

A nonservice connected death pension benefit is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

